NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SYLVESTER THOMAS,
Petitioner-Appellant,

V.

DEBORAH MCCULLOCH, DIRECTOR, SAND
RIDGE SECURE TREATMENT CENTER,
Respondent»Appellee.

2012-1367

Appeal from the United States District Court for the
Western District of Wisconsin in case no. 12-CV-0143,
Senior Judge Barbara B. Crabb.

ON MOTION

ORDER

The court considers whether this appeal and the nio-
tion to proceed in forma pauperis should be transferred to
the United States Court of Appea]s for the Seventh Cir-
cuit.

Petitioner Sylvester Thomas appeals from a decision
of the United States District Court for the Western Dis-
trict of Wisconsin dismissing his petition for writ of ha-

SYLVESTER THOMAS V. DEBORAH MCCU`LLOCH, DIRECTOR 2

beus corpus. This court is a court of limited jurisdiction.
28 U.S.C. § 1295. Based only upon our review, it does not
appear that the district court's jurisdiction arose in whole
or in part under the laws governing this court's appellate
jurisdiction

Accordingly,

IT IS ORDERED THATZ

Absent a response received by this court within 14
days of the date of filing of this order, this appeal and the
pending motion will be transferred to the United States
Court of Appeals for Seventh Circuit pursuant to 28
U.S.C. § 1631.

FOR THE COURT

JUL 1 3 2012 /s/ Jan Horhaly
Date J an Horbaly

Clerk

cc: Gregory M. Weber, Esq.
Sylvester Thomas

s24



JUL '| 3 2012
JAN HOBBALY
CLEHK